UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2121


In Re:   ALISON LEVON BOYD,

                Petitioner.




                 On Petition for Writ of Mandamus.
                         (1:10-CV-00753-UA)


Submitted:   November 18, 2010              Decided:   November 24, 2010


Before SHEDD and    AGEE,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alison Levon Boyd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Alison Levon Boyd petitions for a writ of mandamus

seeking an order directing the district court and the magistrate

judge to address a specific issue and to order his immediate

release.      We conclude that Boyd is not entitled to mandamus

relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr    v.    United   States

Dist.     Court,     426    U.S.     394,   402     (1976);       United    States      v.

Moussaoui,     333    F.3d    509,    516-17       (4th    Cir.    2003).     Further,

mandamus     relief    is    available      only    when    the    petitioner     has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                        Mandamus may not be

used as a substitute for appeal.                   In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Boyd is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense     with     oral    argument       because       the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED



                                            2